Name: Commission Delegated Regulation (EU) 2015/1383 of 28 May 2015 amending Delegated Regulation (EU) No 639/2014 as regards the eligibility conditions in relation to the identification and registration requirements for animals for coupled support under Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Delegated Regulation
 Subject Matter: EU finance;  cooperation policy;  agricultural policy;  means of agricultural production
 Date Published: nan

 13.8.2015 EN Official Journal of the European Union L 214/1 COMMISSION DELEGATED REGULATION (EU) 2015/1383 of 28 May 2015 amending Delegated Regulation (EU) No 639/2014 as regards the eligibility conditions in relation to the identification and registration requirements for animals for coupled support under Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Article 52(9)(a) thereof, Whereas: (1) Pursuant to Article 52 of Regulation (EU) No 1307/2013 Member States may grant coupled support to farmers under the conditions laid down in Chapter 1 of Title IV of that Regulation and in a delegated act to be adopted by the Commission. (2) In accordance with Article 53(4) of Commission Delegated Regulation (EU) No 639/2014 (2), where the coupled support measure concerns bovine animals and/or sheep and goats, Member States have to define as an eligibility condition for the support, the requirements to identify and register animals provided for in Regulation (EC) No 1760/2000 of the European Parliament and of the Council (3) or Council Regulation (EC) No 21/2004 (4) respectively. As a consequence, an animal not complying with those identification and registration requirements once will remain ineligible for voluntary coupled support for its whole life, regardless the correction of the failure afterwards. (3) In order to remedy such situations, Article 117 of Council Regulation (EC) No 73/2009 (5) provided that in the case of beef and veal payments an animal was to be considered as eligible if the information required was made available to the competent authority on the first day of the retention period of the animal. (4) Due to the fact that beef and veal payments have been abolished and given that the retention period is no longer an eligibility condition for voluntary coupled support, Article 53(4) of Delegated Regulation (EU) No 639/2014 does not contain a similar provision. (5) However, in order to ensure proportionality and without prejudice to other applicable eligibility conditions fixed by the Member State, bovine animals should be considered as eligible for support as long as the identification and registration requirements are complied with by a certain date. For the sake of consistency, that rule should also apply in the case of sheep and goats. (6) This Regulation should apply with respect to livestock aid applications relating to calendar year 2015 and subsequent years, HAS ADOPTED THIS REGULATION: Article 1 In Article 53(4) of Delegated Regulation (EU) No 639/2014, the following subparagraphs are added: However, without prejudice to other eligibility conditions, an animal shall also be deemed eligible for support where the identification and registration requirements referred to in the first subparagraph are met by a date to be fixed by the Member State which shall not be later than: (a) the first day of the retention period of the animal, where a retention period is applied; (b) a date chosen on the basis of objective criteria and consistent with the corresponding measure notified in accordance with Annex I, where no retention period is applied. By 15 September 2015, Member States shall notify the Commission of the dates referred to in the second subparagraph. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Commission Delegated Regulation (EU) No 639/2014 of 11 March 2014 supplementing Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and amending Annex X to that Regulation (OJ L 181, 20.6.2014, p. 1). (3) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1). (4) Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (OJ L 5, 9.1.2004, p. 8). (5) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16).